NOTICE OF ALLOWANCE
The amendments and response filed 14 February 2022 are acknowledged.  Claims 1 and 31 are canceled, claims 35-36 are new.  Thus, claims 2-13, 19-30 and 32-36 are pending.  Claims 6-13, 19-30 and 32-35 remain withdrawn, claims 2-5 and 36 remain subject to examination on the merits.

Withdrawal of Previous Objections/Rejections
All rejections directed to claim 1 are withdrawn in view of the cancellation of said claim.
The objections to the specification are withdrawn in view of the amendments to remove the hyperlinks, to remedy the incorporation by reference of non-patent literature materials and accompany the tradenames used in the specification with generic terminology.
The objection the specification for lack of sequence compliance for paragraph 44 withdrawn in view of the deletion of said sequences.  As Applicants note, all sequences are well known in the art and are not deemed essential.
The rejection of claim 2 under 35 U.S.C. 102(a)(2) as anticipated by Zhang et al. (WO 2016/205613 – cited previously) is withdrawn in view of the amendments to said claim to delete the single substitution positions of SpCas9 at positions R778, R783 and S845.  
The rejection of claim 4 under 35 U.S.C. 103(a) as anticipated by Zhang et al. (referenced above) in view of Slaymaker et al. (2015, cited on IDS) is withdrawn in view of the amendment to delete SEQ ID NO: 28 (e.g. SpCas9 w/ R778A substitution).  
Election/Restrictions
Claims 2-5 and 36 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 30, 32-35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/17/2021 between Groups I and III is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 6-13 and 19-29 directed to subject matter non-elected without traverse and not commensurate in scope with the currently allowed claims.  
CANCEL claims 6-13 and 19-29.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to single or double substitutions to SpCas9 which has reduced off-target editing activity and maintained on-target editing activity when in a CRISPC/Cas endonuclease system.  The closest prior art is Zhang et al. (WO 2016/205613 – cited previously) who teach a multitude of single, double or even triple substitutions, some with and some without reduced off-target editing activity and maintained on-target editing activity.  However, neither Zhang et al., or for example, Slaymaker et al. (2015, cited on IDS) teach the exact substitution positions as currently claimed.  The prior art does not suggest any of the positions either.  As such, claims 2-5, 30 and 32-36 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        29 April 2022